DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 21-30 in the reply filed on 7/21/21 is acknowledged.  The traversal is on the ground(s) that claim 1 has features "determining, by a terminal device, a user equipment (UE) policy used by the terminal device according to first information"; and claim 11 has features "sending, by a first network, a user equipment (UE) policy used by a terminal device to the terminal device according to first information" which corresponds to the features of claim 1.  This is not found persuasive.  Although the first information is defined correspondingly in both claims 1 and 11, determining a policy according to the first information as in claim 1, is distinct from sending a policy to a terminal according to the first information as in claim 11.  In other words, determining a policy to be used by a terminal based on the first information is patentably distinct from sending a policy by a first network based on the first information.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-16 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/21/21.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, 21-25, and 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. (US 2021/0037380 hereinafter “Lee”).
Regarding claim 1, Lee teaches a method for determining a policy, comprising:
determining, by a terminal device (UE), a user equipment (UE) policy (ANDSP/URSP) [paragraph 84] used by the terminal device according to first information (temporal/spatial condition) (UE may enforce, or determine, a policy based on a temporal and/or spatial condition) [paragraph 114], wherein the first information comprises at least one piece of following information: an area (location area/spatial region/particular space) where the terminal device is located (UE may enforce a policy based on location area, spatial region, or a particular space) [paragraphs 91, 205], a public land mobile network (PLMN) identity (ID) corresponding to a network selected by the terminal device (UE may enforce a policy based on detection of a particular PLMN) [paragraph 201], and a usage duration of the UE policy.
Regarding claim 2, Lee teaches the method of claim 1, wherein the PLMN ID corresponding to the network selected by the terminal device is a PLMN ID corresponding to a network where the 
Regarding claim 3, Lee teaches the method of claim 1, wherein a UE policy (WLANSP) corresponding to a first PLMN (operator) received by the terminal device is applicable to an equivalent PLMN of the first PLMN (preferred roaming partner) (WLANSP may be applicable to an operator and preferred roaming partner) [paragraph 91].
Regarding claim 4, Lee teaches the method of claim 3, wherein the method further comprises:
using, by the terminal device, the UE policy corresponding to the first PLMN, wherein the first PLMN and a target PLMN are equivalent PLMNs, and the target PLMN is a PLMN corresponding to the network where the terminal device registered or camped (UE may enforce a policy based on any detected PLMN) [paragraph 201].
Regarding claim 5, Lee teaches the method of claim 4, wherein using, by the terminal device, the UE policy corresponding to the first PLMN, comprises:
using, by the terminal device, the UE policy corresponding to the first PLMN under at least one of following situations: the terminal device does not have a UE policy corresponding to the target PLMN, and the UE policy corresponding to the first PLMN is a last updated UE policy (UE may use updated policy transferred from PCF) [paragraph 122].
Regarding claim 7, Lee teaches the method of claim 1, wherein an equivalent PLMN comes from a core network, in a terminal registration process, the core network element AMF sends the equivalent PLMN list and/or a precedence of the equivalent PLMN list to the terminal device (ANDSP/WLANSP comes from PCF/AMF which are part of the core network) [paragraphs 82-84, 123-124].
Regarding claim 8, Lee teaches the method of claim 1, wherein the UE policy corresponding to the first PLMN received by the terminal device is applicable to another PLMN contained within a 
Regarding claim 9, Lee teaches the method of claim 3, wherein the method further comprises:
using, by the terminal device, the UE policy corresponding to the first PLMN (WLANSP), under a situation that the terminal device moves from the first PLMN to a PLMN equivalent to the first PLMN (WLANSP may be applicable to an operator and if the UE moves into the coverage area of a preferred roaming partner) [paragraph 91].
Regarding claim 10, Lee teaches the method of claim 1, wherein the UE policy used by the terminal device comprises at least one of following:
a wireless local area network (WLAN) selection policy (WLANSP), a UE route selection policy (URSP), a vehicle to everything policy, an Access Network Discovery and selection Policy (ANDSP) (ANDSP) [paragraphs 84, 90-91].
Claim 21 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 22 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 23 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 24 recites similar subject matter as claim 4 and is therefore rejected on the same basis.
Claim 25 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
Claim 27 recites similar subject matter as claim 7 and is therefore rejected on the same basis.
Claim 28 recites similar subject matter as claim 8 and is therefore rejected on the same basis.
Claim 29 recites similar subject matter as claim 9 and is therefore rejected on the same basis.
Claim 30 recites similar subject matter as claim 10 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 6 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647